183 Kan. 588 (1958)
331 P.2d 291
JAMES H. PHILLIPS, alias Arthur Osborne Phillips, Appellant,
v.
TRACY A. HAND, Warden, Kansas State Penitentiary, et al., Appellee.
No. 41,034
Supreme Court of Kansas.
Opinion filed November 8, 1958.
James H. Phillips, pro se.
Charles N. Henson, Jr., Assistant Attorney General, argued the cause, and John Anderson, Jr., Attorney General, was with him on the brief for the appellee.
The opinion of the court was delivered by
JACKSON, J.:
Appellant, who is incarcerated in the State Penitentiary at Lansing in Leavenworth county, filed his petition for a writ of habeas corpus against appellee, the warden of the penitentiary, in the district court of Reno county. Certain alleged faults are stated as to appellant's conviction of perjury by the Reno county district court. Counsel was appointed by the court to aid appellant in this matter, and after due consideration of appellant's petition, it was dismissed for want of jurisdiction.
There can be no question but that the decision of the district court was correct. (In re Jewett, 69 Kan. 830, 77 Pac. 567.) Reno county is the Fortieth Judicial District, while Leavenworth county is in the First Judicial District of the state. Under our state constitution as explained in the Jewett case, a district court has no jurisdiction in habeas corpus over persons outside of its own district.
It may be noted appellant has been before both the district court for Leavenworth county and this court with petitions for habeas corpus on previous occasions. (See Phillips v. Hoffman, 180 Kan. 273, 303 P.2d 121, and cases cited.)
The order of dismissal appealed from is hereby affirmed.